The following opinion was filed October 12, 1900:
MaRshall, J.
This case is ruled in appellants’ favor by the decision in Webster v. Pierce, ante, p. 407. We refer to-the opinion there instead of rediscussing the points decided.
By the Court.— The judgment of the circuit court is reversed, and the cause remanded with directions to render-judgment for the defendants dismissing the complaint with costs.
Oassoday, O. J., took no part.
The respondent moved for a rehearing.
For the appellants there was a brief by Geo. W. Latta,, and for the respondent a brief by W. H. Webster, per se, and Geo. G. Greene, of counsel.
The motion was denied January 8, 1901.